DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/22 has been entered.
 Previous Rejections
Applicant’s arguments, filed 11/21/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jovcheva et al (USP 10,736,900 B2), in view of Reynolds et al (USP 9,434,697 B2) and further in view of Eisai Clinical Study Protocol (2016).
Jovcheva taught pharmaceutical combinations of active agents [title and abstract] for the treatment of hepatocellular cancer [col 22, line 33], in subjects in need thereof [col 26, lines 37-46]. Taught actives were FGFR inhibitors, generally [abstract], inclusive of compounds having activity against FGFR4 [col 21, lines 60-63]. Taught actives further included lenvatinib [col 8, lines 45-50].
Although Jovcheva generally taught FGFR4 inhibitors, Jovcheva did not specifically teach N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide, nor the amounts thereof, as instantly recited in claim 1 (50-600 mg), claim 3 (200-400 mg) and in claim 4 (300 mg).
Reynolds taught N-(2-(6-(3-(2,6-Dichloro-3,5-dimethoxyphenyl)- 1-methylureido)pyrimidin-4-ylamino)-5-(4-ethylpip erazin-1-yl)phenyl)acrylamide [col 69, #g, lines 19-21], for the treatment of hepatocellular carcinoma in a subject in need thereof [col 3, lines 17-37; col 12, lines 11-12].
Since Jovcheva generally taught FGFR4 inhibitors for the treatment of hepatocellular carcinoma, it would have been prima facie obvious to one of ordinary skill in the art to include N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide within the teachings of Jovcheva, as taught by Reynolds.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. In the instant case, it is prima facie obvious to select N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide for incorporation into a composition, based on its recognized suitability for its intended use as an FGFR4 inhibitor in the treatment of hepatocellular carcinoma [Jovcheva; [col 3, lines 17-37; col 12, lines 11-12; col 69, #g, lines 19-21].
Furthermore, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents of Jovcheva and Reynolds to form a composition with active agents for the treatment of hepatocellular carcinoma, each as taught by Jovcheva [col 21, lines 60-63; col 22, line 33] and Reynolds [col 3, lines 17-37; col 12, lines 11-12; col 69, #g, lines 19-21].
The combined teachings of Jovcheva and Reynolds were not specific the dosage of N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide, as instantly recited.
However, the Eisai Clinical Study Protocol taught the treatment of hepatocellular carcinoma [Study Protocol Title and Indication, each disclosed on the face page (page 1)] with N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide [page 8, Name of the Active Ingredient]. Daily dosing (QD) of the active ingredient was taught at dose levels up to a maximum of 2000 mg (e.g., 150, 300, 600, 1000, 1500 and 2000 mg) [Table at page 9; page 54, sections 7; 7.1.1; 7.2; 9.4.5 and 9.4.6].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of Jovcheva and Reynolds, daily dosing of N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide at levels of up to a maximum of 2000 mg (e.g., 150, 300, 600, 1000, 1500 and 2000 mg). The ordinarily skilled artisan would have been motivated to treat hepatocellular carcinoma, as taught by the Eisai Clinical Study Protocol [Table at page 9; page 54, sections 7; 7.1.1; 7.2; 9.4.5 and 9.4.6].
The instant claim 1 recites N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide administered in a daily dosage between 50 mg to 600 mg.
The instant claim 3 recites N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide administered in a daily dosage between 200 mg to 400 mg.
The instant claim 4 recites N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide administered in a daily dosage of 300 mg.
The Eisai Clinical Study Protocol taught daily dosing of N-(2-((6-(3-(2,6-dichloro-3,5-dimethoxyphenyl)-1-methylureido)pyrimidin-4-yl)amino)-5-(4-ethylpiperazin-1-yl)phenyl)acrylamide at dose levels up to a maximum of 2000 mg (e.g., 150, 300, 600, 1000, 1500 and 2000 mg).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 7-10 are rendered prima facie obvious because Jovcheva taught pharmaceutical products comprising a combination of active ingredients as a combined preparation for simultaneous, separate, unitary or sequential use [abstract; col 1, lines 20-25; col 12, lines 25-30; claim 6].
Claim 11 is rendered prima facie obvious because Jovcheva taught the free base form of the disclosed compounds [col 19, lines 10-11].
Claims 12-19 are rendered prima facie obvious because Reynolds taught hydrochloric acid salt forms of the disclosed compounds [col 8, line 6]. Jovcheva taught mesylate salt and free base forms of the disclosed compounds [col 19, line 47; col 20, lines 17-25]. Furthermore, Jovcheva taught pharmaceutical formulations comprising pharmaceutically acceptable carriers;  [col 1, lines 20-25; col 32, line 21].

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jovcheva et al (USP 10,736,900 B2), in view of Reynolds et al (USP 9,434,697 B2), further in view of Eisai Clinical Study Protocol (2016), and further in view of Kudo et al (Liver Cancer, 2017, 6, 253-263).
The 35 U.S.C. 103 rejection over Jovcheva and Reynolds was previously discussed. 
Although Jovcheva taught levantinib, as previously discussed, the combined teachings of the prior art were not specific the dosage of levantinib, as recited in claim 5 (daily dosage of 8 mg) and in claim 6 (daily dosage of 12 mg).
However, Kudo disclosed levantinib as a promising treatment option for hepatocellular carcinoma patients [Introduction], at a daily dose of 12 or 8 mg in patients with a body weight ≥ 60 or < 60 kg, respectively [page 257, last paragraph; Figures 6 and 8; Table 3].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of Jovcheva, Reynolds and the Eisai Clinical Study Protocol, daily dosing of levantinib at 12 or 8 mg. The ordinarily skilled artisan would have been motivated to treat hepatocellular carcinoma, as taught by Kudo et al [page 257, last paragraph; Figures 6 and 8; Table 3].
The instant claim 5 recites 4-[3-chloro-4-(N’- cyclopropylureido)phenoxy]-7-methoxyquinoline-6-carboxamide administered in a daily dosage of 8 mg.
The instant claim 6 recites 4-[3-chloro-4-(N’- cyclopropylureido)phenoxy]-7-methoxyquinoline-6-carboxamide administered in a daily dosage of 12 mg.
Kudo disclosed levantinib at a daily dose of 12 or 8 mg.
A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612